UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7855



RODNEY VICTOR HARRIS,

                                               Plaintiff - Appellant,

             versus


BETTY SPEARS, Social Services Worker of the
Social   Services   Department  of   Pembroke,
Virginia;   SOCIAL   SERVICES  DEPARTMENT   OF
PEMBROKE, VIRGINIA,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-562-7)


Submitted:    March 11, 2004                 Decided:   March 18, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se. Jim Harold Guynn, Jr.,
GUYNN, MEMMER & DILLON, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rodney Victor Harris appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and find that this appeal is frivolous. Accordingly, we

deny   Harris’s   motions   to    stay   and   to    submit   circuit     court

transcripts and all motions set forth therein, and we dismiss the

appeal on the reasoning of the district court.                See Harris v.

Spears, No. CA-03-562-7 (W.D. Va. Nov. 20, 2003). We dispense with

oral   argument   because   the    facts   and      legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                   - 2 -